Exhibit 10.1

 

RESIGNATION AND EXECUTIVE EMPLOYMENT AGREEMENT TERMINATION AGREEMENT

 

This RESIGNATION AND EXECUTIVE EMPLOYMENT AGREEMENT TERMINATION AGREEMENT (the
“Agreement”) is made and entered into as of April 20, 2018 (the “Effective
Date”), by and among Meridian Waste Solutions, Inc., a New York corporation (the
“Company”), Walter H. Hall, Jr., an individual (the “Executive” and, together
with the Company, the “Parties” and each, a “Party”) and solely with respect to
Section 3(g)(ii) hereof, Jeffrey S. Cosman (“Cosman”).

 

WITNESSETH:

 

WHEREAS, Executive serves as President and Chief Operating Officer of the
Company pursuant to that certain Amended and Restated Executive Employment
Agreement, dated August 15, 2017, between the Parties (the “Employment
Agreement”);

 

WHEREAS, the Company, Meridian Waste Operations, Inc. (the “Seller” and together
with the Company, the “Seller Parties”) and Jeffrey S. Cosman are parties to
that certain Equity Securities Purchase Agreement with Meridian Waste
Acquisitions, LLC (the “Buyer”), dated February 20, 2018 (the “ESPA”);

 

WHEREAS, pursuant to the ESPA, Buyer will acquire all of the membership interest
of each of the direct wholly-owned subsidiaries of Seller (collectively, the
“Acquired Parent Entities”), comprising, with the Acquired Parent Entities’
subsidiaries, Seller Parties’ solid waste management business and constituting
all of the assets of Seller Parties (the “Transaction”);

 

WHEREAS, on or about the date hereof, the Seller Parties have sold all of its
solid waste management business constituting substantially all of its assets;

 

WHEREAS, Executive desires to resign from employment by the Company as a result
of the sale of substantially all assets of the Seller Parties;

 

WHEREAS, pursuant to Section 7(d)(1) of the Employment Agreement in the event
the Company sells all or substantially all of its assets and the Executive is
not retained or otherwise has his employment terminated (a “Change in Control”),
then Executive has the right to terminate his employment and receive (i) salary
continuation through the end of the term of the Employment Agreement (the
“Term”), (ii) vacation, expense reimbursement, health care, disability insurance
and other benefits through the end of the Term and (iii) acceleration of vesting
of all options granted to Executive to purchase shares of common stock of the
Company and continuation of the exercise period until the end of the term of
such stock option (items (i)-(iii) collectively, the “Change in Control
Payments”);

 

WHEREAS, as a condition of closing the Transaction, the Executive and Buyer
shall enter into an employment agreement for Executive’s services (the “New
Employment Agreement”); and

 

 

 

 

WHEREAS, in connection with the consummation of the Transaction and the
Executive’s execution of the New Employment Agreement, Executive desires to
resign all positions with the Company effective upon the consummation of the
Transaction, including his positions as a Director of the Company and as
President and Chief Operating Officer of the Company and the Parties desire to
terminate the Employment Agreement (subject to such obligations under the
Employment Agreement that shall survive such termination).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. RESIGNATION

 

Upon the consummation of the Transaction and as a result of the transaction
constituting a sale of substantially all assets of the Seller Parties, Executive
hereby resigns from any and all positions with the Company, including but not
limited to, as a director of the Company and the office of President and Chief
Operating Officer. Executive and the Company further agree that upon the
consummation of the Transaction, the Employment Agreement is hereby terminated
under Paragraph 7(e) of the Employment Agreement, and shall be of no further
force and effect (subject to such obligations under the Employment Agreement
that shall survive such termination, with the exception of Paragraphs 8-9, which
are hereby terminated and shall not survive the consummation of the Transaction,
and the Company hereby waives all its rights under Paragraphs 8-9 of the
Employment Agreement). Executive acknowledges that in consideration of the New
Employment Agreement and the promises contained herein, such resignation and
termination provided above waives any right the Executive may have to Change in
Control Payments. The Company acknowledges and agrees that the Executive’s
resignation is not a termination by the Company for cause or otherwise and
further waives any rights under Paragraph 7(f) of the Employment Agreement to
recoup the Initial Shares (as such term is defined in the Employment Agreement).
Except as expressly set forth in this Agreement, the respective rights and
obligations of Executive and the Company shall be governed exclusively by this
Agreement.

 

2. ACCRUED SALARY, REIMBURSEMENT OF BUSINESS EXPENSES, DELIVERY OF STOCK AND
VESTING OF STOCK

 

On, April 20, 2018 the next regular payroll date, Executive shall be paid his
accrued and unpaid salary through and including the date of the consummation of
the Transaction. Executive also shall be entitled to reimbursement of business
expenses incurred by him prior to the date of this Agreement in accordance with
the expense reimbursement policy of the Company to which Executive was subject
immediately prior to the date of this Agreement. In addition, subject to
approval by the Board of Directors of the Company (or an authorized committee
thereof), immediately prior to Executive’s termination of employment pursuant to
paragraph 1, Executive shall be awarded an option to acquire up to 857,910
shares of the Company’s common stock (the “Stock Option”), which includes for
such purposes the issuance of a stock option to acquire up to 732,910 shares of
the Company’s common stock pursuant to Paragraph 3(b)(ii) of Executive’s
Employment Agreement, which Stock Option shall be made fully vested
simultaneously with delivery and may be exercised at a strike price of $1.06 per
share. Notwithstanding the foregoing, (i) the exercise of the Stock Option shall
be subject to approval by the shareholders of the Company (“Shareholder
Approval”) pursuant to Nasdaq Listing Rule 5635(c), and (ii) the Stock Option
shall be exercisable until the later of (a) the five year anniversary of the
date on which Shareholder Approval is obtained and (b) the five year anniversary
of the issue date of the Stock Option. Executive waives any other right the
Executive may have to further payments under the Employment Agreement (other
than as set forth herein or pursuant to Paragraph 10 of the Employment
Agreement), including Paragraph 7(e) of the Employment Agreement.

 

 2 

 

 

3. MISCELLANEOUS PROVISIONS.

 

(a) This Agreement shall be binding upon the parties and their respective heirs,
legal representatives, and successors. The rights, obligations, duties and
interests of the Company hereunder may be assigned to a successor business or
successor business entity that is not a subsidiary or affiliate of the Company
without the Executive’s prior written consent; provided, however, that in either
case the assignee continues the same business of the Company and agrees in
writing to be bound by the terms of this Agreement. The rights, interests and
obligations of Executive are non-assignable.

 

(b) If any provision of this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall affect only such provision and shall
not in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

 

(c) The captions and headings contained in this Agreement are for convenience
only and shall not be construed as a part of this Agreement.

 

(d) Wherever it appears appropriate from the context, each term stated in this
the singular or the plural shall include the singular and the plural.

 

(e) The Parties hereto agree that they will take such action and execute and
deliver such documents as may be reasonably necessary to fulfill the terms of
this Agreement.

 

(f) Executive acknowledges and understands that Executive has the right to
discuss all aspects of this Agreement with an attorney of Executive’s choosing
and that, although whether to consult with an attorney or not is Executive’s
decision, the Company encourages Executive to do so. By signing this Agreement,
Executive acknowledges and agrees that he is entering into this Agreement
knowingly and voluntarily and that Executive has exercised the right to consult
with an attorney to the full extent Executive desired.

 

(g) Shareholder Approval Action.

 

(i) The Company represents that it will seek Shareholder Approval of issuance of
the securities issuable upon exercise of the Stock Option, by seeking such
approval either: (1) at a meeting of the shareholders of the Company; or (2) by
a written consent of Shareholders (collectively, “Shareholder Approval Action”)
which Shareholder Approval Action will be sought on or before December 31, 2018.

 

(ii) Cosman hereby represents that he owns or controls voting stock sufficient
to satisfy the Shareholder Approval Action in the Company (the “Control Shares”)
and that he will not transfer any of the Control Shares in the Company until the
Shareholder Approval Action is effective. Cosman further covenants that he will
vote the Control Shares in favor of the resolutions submitted to the
shareholders of the Company in the Shareholder Approval Action.

 

Governing Law. The Agreement shall be construed in accordance with the laws of
the State of New Jersey and any dispute under this Agreement will only be
brought in the state and federal courts located in the State of New Jersey.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Resignation and
Executive Employment Agreement Termination Agreement on the date first above
written.

 

  MERIDIAN WASTE SOLUTIONS, INC.         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title:  Chief Executive Officer         EXECUTIVE        
By: /s/ Walter H. Hall   Walter H. Hall, an individual         Solely with
respect to Section 3(g)(ii) hereof:         JEFFREY S. COSMAN         /s/
Jeffrey S. Cosman   Name: Jeffrey S. Cosman

 

SIGNATURE PAGE TO RESIGNATION AND EXECUTIVE EMPLOYMENT AGREEMENT TERMINATION
AGREEMENT

 

 

 



 

 